DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 38 - 49 directed to a non-elected invention.  Accordingly, claims 38 – 49 have been cancelled.
Allowable Subject Matter
Claims 1 – 37 and 50 – 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Pang et al. (US 2013/0157381 A1) teach a microfluidic device capable of being used with a swab and a solvent for colorimetric detection for substance identification, said microfluidic device comprising:
a microfluidic chip (cartridge 20;¶41; figures 1 – 4);
a solvent capsule (buffer capsule 31; ¶45; figure 4) disposed on said microfluidic chip configured to contain said solvent;
a chamber well (e.g., slot 21 fluidically connected to incubation well 24;¶41;figures 2 and 4) configured to receive said swab (collector 10 comprising swab 13; ¶39; figures 2 and 4);
a microfluidic channel (e.g., circular opening 30 fluidically connecting the slot 21 and buffer capsule 31;¶44;figure 4) disposed on said microfluidic chip, and in communication with said solvent capsule and said chamber well; and

Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic device for use with a swab and a solvent for colorimetric detection for substance identification, said microfluidic device further comprising:
a microfluidic chip configured to spin;
a chamber well  disposed on said microfluidic chip configured to receive said swab;
a microfluidic channel disposed on said microfluidic chip, and in fluidic communication with and between said solvent capsule and said chamber well; 
said solvent capsule is configured to be able to open when forces are applied to said solvent capsule to allow said solvent to escape from said solvent capsule; 
said microfluidic channel is configured to allow said escaped solvent to travel via
said microfluidic channel to interact with said swab, wherein said swab is intended to be
positioned in said chamber well and remain separated from said solvent capsule; and
wherein said traveling of said escaped solvent to said swab via said microfluidic
channel is a result of centrifugal forces exerted on said microfluidic chip as a result of
said microfluidic chip spinning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797